Citation Nr: 1605996	
Decision Date: 02/17/16    Archive Date: 03/01/16

DOCKET NO.  10-17 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for service-connected gout.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to June 1979 and from August 1979 to October 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which, in pertinent part, increased the Veteran's evaluation for gout to 20 percent, effective November 16, 2007.  The Veteran disagreed with the assigned rating, asserting his belief that is entitled to a rating of 40 percent.

The Board notes that the instant matter has twice previously been remanded to the agency of original jurisdiction for additional development.  The Board finds that there has been compliance with the terms of its prior actions and that the record before it is complete such that it may proceed with a decision at this time.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that the Veteran presented testimony before a decision review officer at the RO in February 2011 (DRO hearing) and before the undersigned Veterans Law Judge, sitting at the RO, in June 2014 (Travel Board hearing).  In correspondence received in November 2015, the Veteran expressed his desire for another Travel Board hearing in connection with the increased rating claim currently on appeal.  The Board points out that although a veteran has a right to provide hearing testimony on appeal, the Veteran has already been afforded two hearings in connection with his appeal of the rating assigned for his service-connected gout.  Neither the Veteran nor his representative has alleged some deficiency in those hearings, nor indicated why an additional hearing is necessary at this point or why written testimony would not suffice.  The law does not provide for an unlimited number of hearings.  Given that the Veteran has already testified before the undersigned Veterans Law Judge, and was afforded a DRO hearing as well, and no substantive reason for requiring yet another hearing has been provided, the Board finds that VA has fulfilled its duty to assist in this regard and will therefore not schedule the Veteran for an additional Travel Board hearing.
FINDING OF FACT

The Veteran's service-connected gout is manifested by complaints of pain and swelling in the right great toe, but there is no current objective evidence of weight loss, anemia, or impairment of health objectively supported by examination findings, nor is there evidence of incapacitating exacerbations of gout occurring three or more times a year.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for gout are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.31, 4.71a, Diagnostic Codes 5002, 5017 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  The law also requires VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002)

The VCAA notice requirements apply to all five elements of a service connection claim.  These are (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For increased rating claims, the VCAA requires only generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009); Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010).

The Board finds that a December 2007 notice letter supplied the Veteran with adequate information and afforded him a meaningful opportunity to participate in the adjudication of his claim.  Further, the Veteran was awarded an increased disability rating in the June 2008 rating decision from which this appeal stems.  The Board notes that VA's General Counsel has held that VCAA notice is not required for downstream issues.  VAOPGCPREC 8-2003.  As the rating issue currently before the Board stems from a disagreement with a downstream element, no additional notice is required because the purpose that the notice is intended to serve has been fulfilled with respect to that claim.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Regarding the duty to assist, the Board finds that VA has fulfilled its obligation to assist the Veteran.  All available evidence pertaining to the matter decided herein has been obtained.  The evidence includes his VA treatment records, VA examination reports, private medical records, and lay statements from the Veteran and his spouse, to include the Veteran's hearing testimony.  

In this regard, the Board notes that the matter was previously remanded in September 2014, in part, to obtain VA treatment records dated since March 2011.  It was not, however, indicated in that decision that the Veteran had alleged having received treatment a VA facility since March 2011.  The matter was again remanded in March 2015 for compliance with the terms of the previous remand, as it was noted that attempts had been made in September and October 2014 to obtain any treatment records from the VA Medical Center (VAMC) in San Diego, California, dated since March 2011, but that the San Diego VAMC had indicated that it would not be responding to requests until November 2014, and that no further attempts were thereafter made.  On remand, records from the San Diego VAMC were received.  These included treatment records dated through March 2011 and a November 2014 VA examination report.  Although no treatment records dated since March 2011 were included, the Board again notes that the Veteran did not allege specific dates of treatment since that time.  Accordingly, the Board is satisfied that all relevant VA treatment records have been obtained.  

Also obtained on remand were records from Dr. R.L., a clinician affiliated with the University of California San Diego Medical Center (UCSD Medical Center).  These records reflect treatment through July 2014.  Notably, although the Veteran's authorization form indicated his dates of treatment to have been through June 3, 2015, it would appear that that date simply corresponded with the then-current date, as his authorization form was signed on June 4, 2015, and the UCSD Medical Center responded to the records request in July 2015.  The Board has no reason to believe that the UCSD Medical Center would not have then provided all records in its possession pertaining to the Veteran.  Accordingly, the Board is satisfied that the record before it is complete.

The Veteran was also provided with several VA examinations in connection with his increased claim and appeal of the assigned disability rating.  The Board finds that the examination reports, along with the other lay and medical evidence of record, contain sufficient evidence by which to evaluate the Veteran's gout in the context of the pertinent regulations and throughout the relevant time period.  Accordingly, the Board has properly assisted the Veteran by affording him an adequate VA examination in connection with the rating matter decided herein.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

II.   Analysis

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  "Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern."  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings. Id.  For increased rating claims, staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).  Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7 (2015).

In the instant case, the Veteran's service-connected gout is currently evaluated as 20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5017.  Under DC 5017, gout is rated under the criteria for rheumatoid arthritis, which disability is evaluated under DC 5002.  See 38 C.F.R. § 4.71a, DC 5017 (2015).  Under DC 5002, a 20 percent disability evaluation is warranted for one or two exacerbations a year in a well-established diagnosis.  38 C.F.R. § 4.71, DC 5002 (2015).  A 40 percent disability evaluation is warranted when there are symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring three or more times a year.  Id.  A 60 percent disability evaluation is warranted when there is less symptomatology than the criteria for a 100 percent evaluation but with weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations occurring four or more times a year or a lesser number over prolonged periods.  Id.  Lastly, rheumatoid arthritis warrants a 100 percent disability evaluation when there is evidence of an active process with constitutional manifestations associated with active joint involvement that is totally incapacitating.  Id.  

DC 5002 further provides that for chronic residuals such as limitation of motion, the disability is to be rated under the appropriate diagnostic codes for the specific joints involved.  Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion and the ratings for active process will not be combined with the residual ratings for limitation of motion or ankylosis; rather, the higher evaluation should be assigned.  Id.

Evidence relevant to determining the appropriate disability rating(s) for the Veteran's gout during the applicable time period includes the Veteran's November 2007 statement in support of his claim for an increased evaluation wherein he reported that he required continuous medication and was suffering from symptoms of swelling, decreased and painful motion, and muscle spasms.  The Veteran was then afforded a VA examination in January 2008 for the purposes of evaluating his gouty arthritis of the first metatarsophalangeal joint.  At the time, the Veteran reported his pain to be at a level "5," aggravated by standing, with additional symptoms of swelling in the metatarsophalangeal joint, bilaterally, and slight stiffness in the right joint.  The Veteran denied easy fatigability or lack or endurance.  It was noted that the Veteran was then working 40 hours a week and was taking allopurinol, with occasional use of indocin and colchicine, for treatment of his gout.  The Veteran reported no problem with or dysfunction from walking, but indicated occasional use of a cane or crutches when experiencing a gout attack.  He stated that his last "full-blown gouty attack causing incapacitation was 3 years ago."  He also reported that on two or three occasions since being diagnosed with gout in 1982, he was out of work for 10 to 12 days due to his gout.  

Physical examination of the Veteran revealed remarkable tenderness of the right foot, as well as weakness to plantar flexion and dorsal extension of the right toe.  Otherwise, the foot appeared normal and pedal pulsations were elicited.  Tenderness of the left foot was also present with pressure, but toe strength was normal and there was no evidence of painful motion, edema or instability.  Overall, it was indicated that for the most part, the Veteran's gout was under control.  Although tenderness and daily low-grade pain were present, the Veteran's gout attacks were noted to be infrequent.  The examiner stated his belief that the Veteran's gout did not result in any dysfunction in occupational, recreational or domestic activities, except when he has an acute attack.  

Based on the results of the 2008 VA examination, the RO increased the Veteran's disability evaluation from zero to 20 percent.  In disagreeing with the assigned rating, the Veteran alleged entitlement to a rating of 40 percent, stated that he has had three or more incapacitating exacerbations within a 12 month period.

The Veteran was again examined in October 2009.  At that time, he reported having had gouty attacks on his right foot since 1981 and eventually being placed on allopurinol, which had the effect of decreasing his gout attacks to about four a year.  The Veteran stated that when experiencing an attack of gout, he does not usually miss days of work, but "hobbles for 2 days and walks uncomfortably until he gets enough Naprosyn."  Attacks were indicated to last for approximately four days and cause some swelling and discomfort in the right toe.  The Veteran reported effects on his work and his activities of daily living in that when he gets an attack he must take medication, "hobbles," and occasionally uses a cane.  Otherwise, he has only minor pain with some discomfort at walking about a mile.  Stiffness, heat, swelling, and redness were denied, except during an attack, and it was noted the between attacks, the Veteran may experience some decreased motion, but has no significant pain 

Physical examination of the Veteran's right foot and right large toe revealed no corns or calluses, and no significant abnormalities or dysfunctions.  The Veteran was noted to have a very mild hallux valgus on the right, but not on the left. The right large toe was mildly more tender to deep palpation than is his left.  Dorsiflexion was limited to 30 degrees on the right versus 60 on the left and plantar flexion was limited to 15 degrees on the right versus 25 degrees on the left.  Otherwise, there were no abnormalities noted.

During his February 2011 DRO hearing, the Veteran reported having three or four gout attacks in 2010, which were accompanied by swelling and discomfort.  He stated that his doctor advised him to take Aleve and drink a lot of water during such an attack.  The Veteran indicated that if he did not take his medication, his foot would swell to the point of being unable to walk.  In support of the Veteran's testimony, his wife submitted statements regarding her observation of the Veteran on three occasions in 2010, at which times his right big toe would swell and turn red.  She reported that the Veteran complained of pain and stated that he was unable to bear weight or wear a shoe and that he had difficulty walking.

In March 2011, the Veteran presented to a VA emergency department complaining of redness, swelling, and pain in the proximal joint of the 2nd and 3rd toes for two days.  He stated that his symptoms were similar to those experienced during his last episode of gout last November.  It was noted that the Veteran was ambulatory and that he had been driven to the facility by another person.  Examination of the right foot revealed erythema, warmth, and swelling, as well as tenderness to palpation and pain on flexion of the toes and palpation of the foot.  The reports of x-rays taken at that time showed no osseous abnormality in the second and third toes but did demonstrate persistent evidence of gouty involvement of the first metatarsophalangeal joint.  The Veteran was advised to increase his fluid intake and to take Aleve, colchicine, and prednisone.

The Veteran was again treated for a gout attack in May 2011 at the UCSD Medical Center.  A December 2011 treatment entry notes that the Veteran was having a gout attack in his right great toe.  His 1st metatarsophalangeal joint was minimally erythematous, but was not tender to palpation and there was no edema.  In February 2012, the Veteran presented for a complete physical examination.  A diagnosis of gout was noted, but it was indicated that the Veteran had had no recent attacks.  No recent attacks or exacerbations of gout were noted at the time of treatment in May 2013 and July 2014, and it was indicated that the Veteran was to continue on allopurinol.

The Veteran's spouse submitted another statement dated in June 2014 in which she reported that the Veteran would experience recurrent attacks of gout every two to three months, lasting for approximately four days.  She stated that the attacks were very painful and that the Veteran is unable to weight bear, wear shoes, or even have a bed sheet on foot when one occurred.  The Veteran also provided testimony at a Board hearing in June 2014.  The Veteran reported experiencing approximately four gout attacks yearly and stated that he was followed at the UCSD Medical Center.  He indicated that his physician had informed him that when he begins to have an attack, he should take a dose of the emergency medication (colchicine) and then, until the situation lapses, stay in bed and stay off the affected area, unless it is a life-threatening event, in which case he should go to the hospital.

The Veteran was then afforded VA examinations in November 2014 and August 2015.  The report of the 2014 examination notes that since the Veteran was last evaluated, he had been followed for his gout at the UCSD Medical Center.  The Veteran reported flare-ups of gout four times a year, lasting for two days.  He stated that his flare-ups occurred only in his right great toe, during which he would be unable to walk without pain and the use of crutches.  The examination report lists the Veteran as having four or more non-incapacitating exacerbations per year, with the most recent as "May 14."  Incapacitating exacerbations were not indicated, nor was weight loss and anemia, and examination findings did not objectively support symptom combinations productive of definite impairment of health.  The examiner concluded by stating that the Veteran's gout had not spread to other joints and that he is not required to be bedridden during flares and taking colchicine, but that he does stay off his feet as much as possible as walking is painful.  The August 2015 VA examination contains similar findings, noting the most recent non-incapacitating exacerbation to have occurred "July 15."  Regarding the functional impact of the Veteran's gout, it was noted that the Veteran was retired, but that he estimated that he would have missed three days of work for each flare-up, for a total of 12 days missed in a year.

Upon review of the relevant evidence of record, the Board does not find that the Veteran's service-connected gout is characterized by symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring three or more times a year such as to warrant the next higher evaluation of 40 percent under DC 5002.  

Here, the medical evidence of record demonstrates that the Veteran has experienced symptoms of gout, including flare-ups reportedly 4 times a year, and has received treatment throughout the appeal period.  In this regard, the Board notes that the Veteran's reported symptomatology has been relatively consistent throughout the appeal period.  Notably, VA examiners in 2014 and 2015 specifically indicated that symptom combinations productive of definite impairment of health were not objectively supported by examination findings, and no other clinician has indicated a definite impairment of health.  Moreover, although the Veteran believes his exacerbations to be incapacitating, no VA examiner has determined them to be so and nothing in the Veteran's private medical records would suggest to the Board that the Veteran experienced incapacitating episodes.  Although the Veteran's flare-ups have been described to be very painful, it appears that he is still able to ambulate with use of a crutch and, prior to retirement, work during a flare-up.  The Board does not find that this rises to the level of incapacitation.

In this regard, the Board acknowledges that DC 5002 does not provide a definition for an "incapacitating exacerbation."  Regulations, however, provide that when an unlisted condition is encountered, it is permissible to rate it under a closely related disease or injury in which not only the functions affected, but also the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2015).  In this case, the Board finds that Diagnostic Code 5243, governing intervertebral disc syndrome (IVDS), is analogous in that IVDS also affects joints and causes pain and limitation of motion.  Under that DC, which is located under the same regulation governing the evaluation of musculoskeletal disabilities-38 C.F.R. § 4.71a-an "incapacitating episode" is defined as a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1).  

The Board also points out that incapacity is defined as "inadequate strength or ability; a defect or handicap.  Something that renders one legally ineligible."  See Webster's II New College Dictionary, Houghton Mifflin 1986, p. 559.  This suggests that incapacitating connotes something more than pain and decreased function; it requires medical assistance and precludes gainful activity.  Absent any elucidation in DC 5002, the Board finds that the best analogy to an incapacitating exacerbation described in the regulations is an incapacitating episode that requires bed rest and treatment by a physician.  

Although the Veteran has on occasion sought emergency treatment during a flare-up, the recommendation was to increase fluid intake and continue on medication.  There is no objective evidence of physician prescribed bedrest, and the 2014 VA examiner concluded specifically that the Veteran is not required to be bedridden during flares or while taking colchicine.  Although it is apparent that the Veteran experiences flare-ups of pain due to gout resulting in some decreased function, instances in which he has been incapacitated are not demonstrated.  Indeed, the last time it would appear that the Veteran sought treatment during a gout attack was in May 2011 and nothing in that treatment record suggests that bed rest was prescribed.  Accordingly, the Veteran's report that his physician told him to stay in bed when experiencing a gout attack is not supported by the objective medical evidence.  Overall, even considering the lay evidence, the Board finds no objective evidence of flare-ups of gout that could be termed "incapacitating."  In so concluding, the Board finds that the Veteran's assertions regarding his symptomatology are credible, as his statements reflect symptoms he is capable of observing.  Similarly, his spouse is also competent to report her observations of the Veteran's symptomatology; however, the Board finds that the descriptions of pain and decreased function during gout flare-ups do not meet the criteria of "incapacitating exacerbations," nor do they describe symptoms productive of definite impairment of health.  Based on the foregoing, the Board finds that the Veteran's disability picture is more accurately reflected under the criteria for a 20 percent evaluation for gout.  As such, it follows that the criteria for a higher evaluation have not been met.

The above determinations are based upon consideration of applicable rating provisions.  The Board finds that the Veteran's disability level and symptomatology is adequately described by the rating criteria.  Although DC 5002 does not specifically list what symptoms are considered to constitute an "exacerbation" of gout, "gout" is defined as, among other things, "recurrent acute inflammatory arthritis" and "acute arthritis" is defined as "arthritis marked by pain, heat, redness, and swelling due to inflammation."  Dorland's Illustrated Medical Dictionary 152, 811 (31st ed. 2007).  Thus, the Veteran's symptoms of pain and swelling are contemplated by the rating criteria in that they are contemplated by the definition of gout.  Further, although use of a cane or crutches is not specifically noted in the rating schedule, it is clear that those assistive devices are used to alleviate the Veteran's symptoms, which are accounted for by the rating schedule.  This does not render the Veteran's disability picture so "exceptional or unusual" such that the available schedular evaluation for his service-connected gout is somehow inadequate.  Thus, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008); 38 C.F.R. § 3.321(b)(1) (2015).

Lastly, the Board notes that the evidence fails to suggest that the Veteran is unemployable or incapable of securing and maintaining substantially gainful employment on account of his gout.  Here, the evidence shows that the Veteran is retired, and there is no suggestion that his retirement was in any way due to his gout.  Further, no clinician has indicated that the Veteran's gout would preclude him for obtaining employment.  Accordingly, the issue of entitlement to TDIU has not been raised as part of his increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009) (holding that the issue of entitlement to TDIU is part of an increased rating claim when that issue is raised by the record); see also Comer v. Peake, 552 F.3d 1362, 1366 (Fed.Cir.2009) (holding that the issue of entitlement to TDIU is raised whenever there is "cogent evidence of unemployability, regardless of whether [the claimant] states specifically that he is seeking TDIU benefits").


ORDER

Entitlement to a disability rating in excess of 20 percent for service-connected gout is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


